Citation Nr: 0615283	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-23 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada

	
THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling.  

2.  Entitlement to service connection for bilateral leg and 
knee pain as secondary to bilateral pes planus.

3.  Entitlement to service connection for back pain as 
secondary to bilateral pes planus.

4.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to April 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).


REMAND

The veteran seeks an increased rating for his bilateral pes 
planus disability and he seeks service connection for a lower 
extremity disability, a back disability, and for depression.  
A review of the extensive VA medical evidence of record 
reveals several notations that the veteran was receiving 
treatment from a private primary care physician named Dr. 
Richard Teh.  These records further note that Dr. Teh had 
treated the veteran for depression.  Copies of these private 
treatment records have not been requested and should be 
obtained.  See 38 C.F.R. § 3.159(c)(1) (2005).

The March 2006 supplemental statement of the case did not 
include the issue of entitlement to service connection for 
back pain as secondary to bilateral pes planus.  However, the 
evidence received subsequent to the March 2005 supplemental 
statement of the case includes records related to treatment 
of the veteran's low back disability.  The veteran is 
entitled to a supplemental statement of the case which 
includes consideration of the veteran's back disability claim 
and includes review of all the newly submitted evidence.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorizations, the RO should attempt to 
obtain copies of the veteran's treatment 
records from Dr. Richard Teh.  The RO 
should inform the veteran if the records 
are unobtainable. 

2.  The RO should obtain copies of all of 
the veteran's treatment records, 
including inpatient, outpatient, and X-
ray records, from the VA Medical Center 
Las Vegas, Nevada, dated from October 
2005 to present.

3.  After the foregoing, the RO should 
review the veteran's claims and ensure 
that the notice requirements as outlined 
in Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006) have been 
satisfied.  If any determination is 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes review of all evidence submitted 
subsequent to the March 2005 supplemental 
statement of the case (for the back 
disability) and subsequent to the January 
2006 supplemental statement of the case 
(which addressed the other disorders) and 
afford the veteran the requisite 
opportunity to respond before the claims 
folders are returned to the Board for 
further appellate action.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





